        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 1 of 9



Matthew J. Carmody
Regina M. Blewitt
Lawrence J. Moran, Jr.
JOYCE, CARMODY & MORAN, P.C.
9 N. Main Street, Suite 4
Pittston, PA 18640
Ph: (570) 602-3560                                        Attorneys for Defendant
Fax: (570) 602-3561                                       Luzerne County Board of Elections


            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,
                               Civil Action No. 2:20-cv-966-NR
              Plaintiffs,
   v.

 KATHY BOOCKVAR, et al.,
                                             JUDGE J. NICHOLAS RANJAN
                   Defendants.

REPLY OF DEFENDANT LUZERNE COUNTY BOARD OF ELECTIONS
  IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT AND
 RESPONSE TO PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

      NOW COMES, Defendant, the Luzerne County Board of Elections (“Luzerne

County), by and through its undersigned counsel and hereby files the following

Reply in Support of its Motion for Summary Judgment and Response to Plaintiffs’

Motion for Summary Judgment.

      Plaintiffs Drop-Box Claims are Either Moot or Unripe.

      Plaintiffs claim that the ‘capable of repetition yet evading review’ exception

to the mootness doctrine applies to their claims challenging the constitutionality of

the Secretary’s guidance on drop-boxes. This is incorrect as the guidance

documentation on drop-boxes that was in place during the June 2, 2020 Primary

                                         1
        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 2 of 9




Election is no longer active and a new, much more detailed and extensive set of

guidelines has since been issued in advance of the November 3, 2020 General

Election.

      Plaintiffs have failed to demonstrate that Defendants’ utilization of drop-

boxes caused any specific proven harm or injury during the June 2, 2020 Primary

Election. Notwithstanding, Plaintiffs certainly cannot demonstrate that they will

suffer the same injury or be subject to the same state action in the November 3, 2020

General Election as they were in the June 2, 2020 Primary Election, when the

guidance in place during the Primary Election is no longer active and the November

General Election will be the first election since the Department of State has issued

their extensive guidelines on drop-boxes.

      The substantive issues of a claim are only justiciable to the extent that

Plaintiffs demonstrate a likelihood that “the acts complained of will be repeated.”

See N.J. Tpk. Auth. v. Jersey Cent. Power & Light, 772 F.2d 25, 32 (3d Cir. 1985).

(‘Capable of repetition’ is not a synonym for ‘mere speculation.’). “Regarding

repetition, the United States Supreme court has said that there must be a ‘reasonable

expectation’ or a ‘demonstrated probability’ that the same controversy will recur

involving the same complaining party.” Little v. Tube City Renaissance, No. 2:19-

CV-00172-MJH, 2020 WL 436616, at *1 (W.D. Pa. Jan. 28, 2020) (citing Murphy

v. Hunt, 455 U.S. 478, 482, (1982)).


                                         2
        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 3 of 9




      At the time of the June 2, 2020 Primary Election, the only Department of State

guidance on drop-boxes took up approximately one half of a page in the January 10,

2020 Guidance as follows:

        Collection of Mail-in and Absentee Ballots
      • In addition to CEOs, counties may provide for other secure ballot
        collection locations that the county deems appropriate to
        accommodate in-person return of voted mail-in and absentee ballots.
      • If a county decides to provide for other ballot collection locations,
        the county should consider the following best practices:
           •    The county board of elections should pass a resolution to
                determine the number and locations of ballot collection
                locations within the county and provide public notification
                of the locations.
           •    Ensure and document to the Department the security and
                chain of custody of mail-in and absentee ballots retrieved
                from ballot collection locations. NOTE: Please contact the
                Department for guidance on how to document security and
                chain of custody.
           •    Utilize a secure ballot collection receptacle that is designed
                for this specific purpose. NOTE: Please contact the
                Department for guidance on factors, best practices, and
                examples for these receptacles.
           •    Officially designate county election personnel who are
                sworn and authorized to remove mail-in and absentee ballots
                from ballot collection receptacles.
           •    Process mail-in and absentee ballots collected from ballot
                collection locations in the same manner as ballots personally
                delivered or mailed to the county board of elections.
           •    Hours of access to and collection from the ballot collection
                locations do not have to be limited to weekdays nor to typical
                business hours.
           •    Public notification should be provided as to the location of
                collection locations, and clear signage should designate the
                locations and explain their proper use.

See ECF #504.21, pp. 5-6.


                                         3
        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 4 of 9




      Since the June 2, 2020 Primary Election, the Department of State has issued

an 8-page guidance document devoted entirely to ballot return receptacles

commonly referred to as “drop-boxes” which include guidance on the following

topics: Establishing a Ballot Return and Collection Plan (Ballot Return Sites,

Location of Ballot Return Sites, Hours of Operation); Ballot Return Site Design and

Requirements (Types of Ballot Return sites, Secure Receptacles (“Drop-Boxes”);

Signage, Accessibility of Ballot Return Sites, Security); Ballot Collection and Chain

of Custody Procedures (Ballot Collection at Ballot Return Sites, Transport and

Receipt of retrieved Ballots to the Board of Elections, Election Day and Post-

Election Procedures); and Processing of Collected Ballots. See ECF #504.23.

      The guidance contained in the August 19, 2020 document was not available

to Defendants during the June 2, 2020 Primary Election. The upcoming November

3, 2020 General Election will be the first election since the Department of State

issued the August 19, 2020 ‘drop-box’ guidance.

      Plaintiffs have failed to demonstrate any specific or concrete harm resulting

from the use of drop-boxes during the June 2020 Primary Election when the January

10, 2020 guidelines were in place. Nonetheless, given the significant direction given

to the County boards of Election in the 8-page August 19, 2020 guidance document,

Plaintiffs have failed to demonstrate that the same plaintiffs will be subject to the

any harm in the upcoming November, 3, 2020 General Election (let alone the same


                                         4
        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 5 of 9




injury as was suffered during the June 2, 2020 Primary election). The ‘capable of

repetition yet evading review’ exception to mootness simply does not apply here.

      To the extent that Plaintiffs argue that their drop-box claims are justiciable

because the January 10, 2020 guidelines in place during the June 2, 2020 Primary

Election will remain in place for the November 3, 2020 General Election, such that

Plaintiffs satisfy the ‘capable of repetition yet evading review’ exception to the

mootness doctrine, Plaintiffs are wrong. This argument fails for several reasons.

First, Plaintiffs have not demonstrated that the January 10, 2020 guidelines are still

in place. In fact, they are not. Second, this argument fails to account for the newly

issued and much more extensive Department of State guidelines dated August 19,

2020 containing 8 pages of guidance to the Counties on utilization of secure ballot

return receptacles or drop-boxes. Third, Plaintiffs have failed to demonstrate that

they will be subjected to the same state action or suffer the same injury in the

upcoming November 3, 2020 General Election as they are alleged to have in the June

2, 2020 Primary Election.

      Alternatively, to the extent that Plaintiffs argue that their drop-box claims are

justiciable based upon the extensive August 19, 2020 guidance which will be in place

during the November 3, 2020 General Election, such claims are unripe because no

election has taken place in which those guidelines were active and Plaintiffs’ claims,

as well as any perceived anticipated injuries, are baseless and speculative.


                                          5
        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 6 of 9




      Plaintiffs’ Signature Comparison Claims are Unripe.

      Plaintiffs admit that the guidance in place during the June 2, 2020 Primary

Election made no mention of a signature comparison requirement. See ECF #461 ⁋

172. (“In the January 10, 2020 Guidelines, Secretary Boockvar makes no mention

of the County Election Boards’ duty to verify an in-person applicant’s qualifications

or identification by comparison to the applicant’s permanent registration card. Nor

in the January 10 and 30, 2020 Guidelines did Secretary Boockvar provide any

guidance on what procedures the County Election Boards should follow concerning

the examination of declaration envelopes at or before the time of any pre-canvass or

canvass of absentee and mail-in ballots.”) It follows that Plaintiffs have not plead

and have not demonstrated that any Department of State guidance documents

resulted in a Plaintiff experiencing a constitutional violation arising from the June 2,

2020 Primary Election in this regard. Rather, Plaintiffs’ claims related to signature

comparison are based on the premise that the Secretary’s September 11, 2020

guidance violates the constitution. See ECF #461 ⁋ 173-4. Plaintiffs’ claims are

unripe because no election has taken place in which those guidelines were active and

Plaintiffs’ claims, as well as any perceived anticipated injuries, are baseless and

speculative.




                                           6
        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 7 of 9




      Plaintiffs’ In-person Voting Claims are Moot.

      Plaintiffs’ claims related to in-person voting are based upon guidance

documents from January 2010 which were in place during the June 2, 2020 Primary

Election and provided that voters who had applied for, but not voted, an absentee or

mail-in ballot, could only vote in-person on Election Day via provisional ballot.

      To the extent that Plaintiffs argue that their in-person voting claims are

justiciable because the January 2020 guidelines in place during the June 2, 2020

Primary Election will remain in place for the November 3, 2020 General Election,

such that Plaintiffs satisfy the ‘capable of repetition yet evading review’ exception

to the mootness doctrine, Plaintiffs are wrong.

      This argument fails for several reasons. First, Plaintiffs have not demonstrated

that the January 10, 2020 guidelines are still in place. In fact, they are not. Second,

this argument fails to account for the newly issued Department of State guidelines

dated September 28, 2020 which provides, in accordance with the Election Code,

such voters the additional option of spoiling their absentee or mail-in ballot and

voting a regular ballot. See ECF #504.25. Third, Plaintiffs do not allege that they

suffered any injury in the June 2, 2020 Primary Election because the guidelines in

place then were an accurate reflection of the Election Code at that time. Thus

Plaintiffs cannot allege that the ‘capable of repetition yet evading review’ exception

to the mootness doctrine applies to Plaintiffs’ in-person voting claims.


                                          7
     Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 8 of 9




                                Respectfully submitted:

                                s/ Regina M. Blewitt
                                Lawrence J. Moran, Jr. (PA ID No. 316253)
                                Regina M. Blewitt (PA ID No. 205644)
                                Matthew J. Carmody (PA ID No. 206781)
                                JOYCE, CARMODY & MORAN, P.C.
                                9 N. Main Street, Suite 4
                                Pittston, PA 18640
                                Phone: 570-602-3560
                                Fax: 570-602-3561
                                E-mail: rmb@joycecarmody.com

                                      Attorneys for Defendant
                                      Luzerne County Board of Elections
DATED:   October 5, 2020




                                  8
        Case 2:20-cv-00966-NR Document 555 Filed 10/05/20 Page 9 of 9



Matthew J. Carmody
Regina M. Blewitt
Lawrence J. Moran, Jr.
JOYCE, CARMODY & MORAN, P.C.
9 N. Main Street, Suite 4
Pittston, PA 18640
Ph: (570) 602-3560                                       Attorneys for Defendant
Fax: (570) 602-3561                                      Luzerne County Board of Elections


            IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 DONALD J. TRUMP FOR
 PRESIDENT, INC., et al.,
                               Civil Action No. 2:20-cv-966-NR
              Plaintiffs,
   v.

 KATHY BOOCKVAR, et al.,
                                          JUDGE J. NICHOLAS RANJAN
                   Defendants.

                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this date a true and correct copy of

the foregoing Reply of Defendant Luzerne County Board of Elections in support of

its Motion for Summary Judgment and Response to Plaintiffs’ Motion for Summary

Judgment was filed electronically and served via the Court’s CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.


                                            s/ Regina M. Blewitt
                                            Regina M. Blewitt
DATED:       October 5, 2020
